Clifton Bancorp Inc. Announces Financial Results for the First Quarter Ended June 30, 2015 Clifton, New Jersey – July 27, 2015 Clifton Bancorp Inc. (Nasdaq: CSBK), the holding company for Clifton Savings Bank, today announced results for the first quarter ended June 30, 2015.Net income for the first quarter was $1.66 million ($0.07 per diluted share). This compares to net income of $1.62 million ($0.06 per diluted share) for the first quarter ended June 30, 2014. Notable Items · Quarterly net income increased 2.2% to $1.66 million compared to the quarter ended June 30, 2014; · One- to four-family real estate loans increased $14.1 million or 2.5% for the three months ended June 30, 2015; · Nonperforming loans to total gross loans decreased to 0.81% at June 30, 2015; · Net interest margin increased 8 basis points compared to the first quarter ended June 30, 2014; and · 1,477,924 shares of common stock were repurchased during the first quarter of 2015. Paul M. Aguggia, Chairman, President, and Chief Executive Officer, stated,“We are pleased that our net income increased, albeit slightly, despite important and on-going investments in personnel, products and services and an intensely competitive market for loans. We are continuing to build our business while paying close attention to prudent asset growth, loan quality and cost of funds. We also made a significant investment in our Company by repurchasing 1,477,924 shares of common stock during the first quarter of fiscal 2016 at a weighted average share price of $13.78.” Balance Sheet and Credit Quality Review Total assets decreased $34.2 million, or 2.9%, to $1.15 billion at June 30, 2015, from $1.19 billion at March 31, 2015. The decrease in total assets was primarily due to our continued management of the cost of funds by allowing controlled, higher priced time deposit runoff coupled with a decrease in cash, which was used primarily to repurchase common stock. Net loans increased $13.7 million, or 2.1%, to $654.8 million at June 30, 2015 from $641.1 million at March 31, 2015 primarily due to growth in the residential real estate loan portfolio. The commercial and multi-family real estate loan portfolio held steady but originations slowed due to competition. Securities, including both available for sale and held to maturity issues, decreased $23.5 million, or 5.6%, to $395.4 million at June 30, 2015 from $418.9 million at March 31, 2015, mainly as the result of calls, maturities and repayments on securities. Securities totaling $1.9 million were sold during the quarter ended June 30, 2015, resulting in a gain of $72,000. Cash and cash equivalents decreased $25.8 million, or 52.3%, to $23.5 million at June 30, 2015 from $49.3 million at March 31, 2015. Deposits decreased $14.2 million, or 2.0%, to $685.2 million at June 30, 2015 from $699.5 million at March 31, 2015, mainly due to the previously noted planned run-off of higher priced time deposits. Total stockholders’ equity decreased $20.2 million, or 5.5%, to $347.8 million at June 30, 2015 from $368.0 million at March 31, 2015, as a result of $20.4 million in repurchases of common stock, and $3.0 million in cash dividends. Non-accrual loans decreased $308,000, or 5.5%, to $5.3 million at June 30, 2015 from $5.6 million at March 31, 2015.Included in non-accrual loans at June 30, 2015 were ten loans totaling $2.0 million that were current or less than 90 days delinquent, but which were previously 90 days or more delinquent and on a non-accrual status pending a sustained period of repayment performance (generally six months).The percentage of nonperforming loans to total gross loans decreased to 0.81% at June 30, 2015 from 0.88% at March 31, 2015.The allowance for loan losses to nonperforming loans increased to 66.01% at June 30, 2015 from 61.53% at March 31, 2015. During the first quarter ended June 30, 2015, net charge-offs totaled approximately $23,000 as compared to no charge-offs recorded during the quarter ended March 31, 2015.Charge-offs for the June 30, 2015 quarter related to three residential real estate loans, net of a partial recovery from a private mortgage insurance claim on a loan charged-off in a previous quarter. Income Statement Review Net interest income increased $176,000, or 2.8%, to $6.58 million for the quarter ended June 30, 2015 as compared to $6.40 million for quarter ended June 30, 2014, reflecting an increase of $71.2 million in average net interest-earning assets, coupled with an increase of 8 basis points in net interest margin. The provision for loan losses decreased $65,000, or 47.1%, for the first quarter ended June 30, 2015, as compared to the first quarter of 2014. The decrease in the provision for loan losses for the 2015 period was mainly the result of overall favorable trends in qualitative factors related to delinquencies considered in the periodic review of the general valuation allowance. Non-interest income increased $166,000, or 47.7%, to $514,000 for the first quarter ended June 30, 2015 from $348,000 for the first quarter ended June 30, 2014.The increase was mainly attributable to an increase in income from bank owned life insurance and a gain of $72,000 on sales of securities. Securities totaling $1.9 million were sold during the quarter ended June 30, 2015, resulting in a gain of $72,000. No securities were sold in the first quarter of 2014.The sale related to mortgage-backed securities that had a small amount of principal remaining relative to the principal balance purchased. Non-interest expenses increased $378,000, or 9.1%, to $4.52 million for the first quarter ended June 30, 2015, as compared to $4.14 million for the first quarter ended June 30, 2014. The increase was driven by increases in salaries and employee benefits, equipment expense and professional services. The increase in salaries and employee benefits includes typical annual increases in compensation and benefits expenses and costs related to the hiring of additional personnel, as well as a related increase in employee stock ownership plan expense. The increase in equipment expense for the quarter ended June 30, 2015 related to the increase in costs for the development and implementation of new products. Professional services included an increase in legal fees primarily related to the development and implementation of products and services and the Bank’s branding and marketing efforts. About Clifton Bancorp Inc. Clifton Bancorp Inc. is the holding company of Clifton Savings Bank, a federally chartered savings bank headquartered in Clifton, New Jersey. Clifton Savings Bank is an organization with dedicated people serving communities, residents and businesses. Clifton Savings operates 11 full-service banking offices located in the diverse and vibrant Northeastern counties of New Jersey. Forward-Looking Statements Clifton Bancorp makes forward-looking statements in this news release. These forward-looking statements may include: statements of goals, intentions, earnings expectations, and other expectations; estimates of risks and of future costs and benefits; assessments of probable loan and lease losses; assessments of market risk; and statements of the ability to achieve financial and other goals. Forward-looking statements are typically identified by words such as “believe,” “expect,” “anticipate,” “intend,” “outlook,” “estimate,” “forecast,” “project” and other similar words and expressions. Forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. Forward-looking statements speak only as of the date they are made. Clifton Bancorp does not assume any duty and does not undertake to update its forward-looking statements. Because forward-looking statements are subject to assumptions and uncertainties, actual results or future events could differ, possibly materially, from those that Clifton Bancorp anticipated in its forward-looking statements and future results could differ materially from historical performance. Clifton Bancorp’s forward-looking statements are subject to the following principal risks and uncertainties: general economic conditions and trends, either nationally or locally; conditions in the securities markets; changes in interest rates; changes in deposit flows, and in the demand for deposit, loan, and investment products and other financial services; changes in real estate values; changes in the quality or composition of theloan or investment portfolios; changes in competitive pressures among financial institutions or from non-financial institutions; the ability to retain key members of management; changes in legislation, regulations, and policies; and a variety of other matters which, by their nature, are subject to significant uncertainties. Clifton Bancorp provides greater detail regarding some of these factors in the “Risk Factors” section of its Annual Report on Form 10-K, which was filed on June 5, 2015. Clifton Bancorp’s forward-looking statements may also be subject to other risks and uncertainties, including those that it may discuss elsewhere in this news release or in its filings with the SEC, accessible on the SEC’s website at www.sec.gov. Selected Consolidated Financial Condition Data At June 30, At March 31, (In thousands) Financial Condition Data: Total assets $ $ Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders' equity Selected Consolidated Operating Data Three Months Ended June 30, (In thousands, except share and per share data) Operating Data: Interest income $ $ Interest expense Net interest income Provision for loan losses 73 Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income $ $ Basic and diluted earnings per share $ $ Average shares outstanding - basic Average shares outstanding - diluted Average Balance Table Three Months EndedJune 30, Interest Interest Average and Yield/ Average and Yield/ Balance Dividends Cost Balance Dividends Cost Assets: (Dollars in thousands) Interest-earning assets: Loans receivable $ $ % $ $ % Mortgage-backed securities % % Investment securities % % Other interest-earning assets 77 % 81 % Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Liabilities and stockholders' equity: Interest-bearing liabilities: Demand accounts $ 15 % $ 18 % Savings and Club accounts 58 % 63 % Certificates of deposit % % Total interest-bearing deposits % % FHLB Advances % % Total interest-bearing liabilities % % Non-interest-bearing liabilities: Non-interest-bearing deposits Other non-interest-bearing liabilities Total non-interest-bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities x x Asset Quality Data Three Three Three Months Months Months Ended Ended Ended June 30, March 31, June 30, (Dollars in thousands) Allowance for loan losses: Allowance at beginning of period $ $ $ Provision for loan losses 73 Charge-offs ) - ) Recoveries 3 - - Net charge-offs ) - ) Allowance at end of period $ $ $ Allowance for loan losses to total gross loans % % % Allowance for loan losses to nonperforming loans % % % At June 30, At March 31, At June 30, (Dollars in thousands) Nonperforming Assets: Nonaccrual loans: One- to four-family real estate $ $ $ Multi-family real estate - Commercial real estate Consumer real estate 72 73 37 Total nonaccrual loans Real estate owned - - Total nonperforming assets $ $ $ Total nonperforming loans to total gross loans % % % Total nonperforming assets to total assets % % % Selected Consolidated Financial Ratios Three Months Ended June 30, Selected Performance Ratios (1): Return on average assets % % Return on average equity % % Interest rate spread % % Net interest margin % % Non-interest expenses to average assets % % Efficiency ratio (2) % % Average interest-earning assets to average interest-bearing liabilities x x Average equity to average assets % % Dividend payout ratio % % Net change-offs to average outstanding loans during the period % % (1) Performance ratio are annualized. (2)Represents non-interest expense divided by the sum of net interest income and non-interest income including gains and losses on the sale of assets. Quarterly Data Quarter Ended June 30, March 31, December 31, September 30, June 30, (In thousands except shares and per share data) Operating Data Interest income Interest expense Net interest income Provision for loan losses 73 Net interest income after provision for loan losses Non-interest income Non-interest expenses Income before income taxes Income taxes Net income Share Data Basic earnings per share Diluted earnings per share Dividends per share Average shares outstanding - basic Average shares outstanding - diluted Shares outstanding at period end Financial Condition Data Total assets $ 1,152,707 $ 1,186,924 $ 1,198,171 $ 1,231,730 Loans receivable, net Cash and cash equivalents Securities Deposits FHLB advances Total stockholders' equity Assets Quality: Total nonperforming assets Total nonperforming loans to total gross loans 0.81% 0.88% 0.63% 0.73% 0.89% Total nonperforming assets to total assets 0.46% 0.48% 0.33% 0.37% 0.45% Allowance for loan losses Allowance for loan losses to total gross loans 0.54% 0.54% 0.54% 0.53% 0.51% Allowance for loan losses to nonperforming loans 66.01% 61.53% 84.50% 72.08% 57.12% Contact:Bart D’Ambra (973) 473-2200
